Goldsmith, J.
The plaintiff seeks a decree of separation from her husband on the ground of cruel and inhuman treatment and misconduct. The answer is a general denial with a defense alleging misconduct on the part of the plaintiff. While there is a sharp conflict in H>e evidence, the plaintiff has succeeded in proving the material allegations of her complaint. On the other hand, the defendant has established that the conduct of the plaintiff does not entitle her to the relief requested in a court of equity. (Kamman v. Kamman, No. 1, 167 App. Div. 423.) The complaint is, therefore, dismissed, without costs. No alimony can follow the dismissal of the complaint; nor can the court render judgment awarding custody of the infant son and make provision for his support. (Haas v. Haas, 197 App. Div. 619; Robinson v. Robinson, 146 id. 533.)
Submit findings and settle on notice.